In an action, inter alia, to recover damages for legal malpractice, plaintiff appeals from an order of the Supreme Court, Kings County, dated June 11, 1976 which (1) denied his motion for an inquest and assessment of damages and (2) granted the defendant’s cross motion for leave to file and serve a late answer. Order affirmed, without costs or disbursements. Under the circumstances presented by this case, we find that Special Term’s opening of the defendant-respondent’s default, and its denial of the plaintiff-appellant’s motion for an inquest and assessment of damages, constituted a proper exercise of its discretion; its determination should not be disturbed (see CPLR 2004; Fusco v Malcolm, 50 AD2d 685; Bermudez v City of New York, 22 AD2d 865). Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.